DETAILED ACTION
2.	This office action is response to 03/08/2021. Claims 8 and 16 cancelled. Claims 1-7, 9-15 and 17-20 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-8 in Remarks, filed 03/08/2021, with respect to claims 1-7, 9-15 and 17-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over WILLIAMSON (WO 2011/014187 A1)) in view of Gillette (US 2013/0300574 A1), have been fully considered and are persuasive.  Applicant also filed TD. These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-7, 9-15 and 17-20  are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 18, the prior art of record, specifically WILLIAMSON (WO 2011/014187 A1) teaches a meter includes an inlet for receiving a fluid and a first chamber housing defining a first chamber to receive the fluid from the inlet and a first port for transmitting fluid from the first chamber, first chamber is utilized to generate power for the meter (Fig. 1, system 10, meter 35, utility grid 15, utility line 30, para 0023, generator convert energy of fluid into energy, para 0001, self-power generation in fluid 
Prior art of record, Gillette (US 2013/0300574 A1)  teaches a utility meter for monitoring, consumption data, comprising: a meter unit for generating output signal being representative of said consumption data; processing meter output data and for providing evaluation value; transmitting and for receiving evaluation parameters from utility supplier (para 0069, meter unit 9, 10 for recording data and generating meter output signal representative of consumption data, para 0034, system recording data and generating meter output signal representative of data (i. e., predetermined pressure)).
However, the prior arts of record fail to teach, make obvious, or suggest, an apparatus, comprising:  energy generator generate power by concomitantly with converting pressure drop from the first pressure to the second pressure to electrical power: and adjust the valve to vary flow rate of fluid in order to change power output according to a pre-determined value for the second pressure that correlates with a consumption pressure for a consumer and in response to feedback received to increase or decrease pressure drop, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-7, 9-15 and 17-20  are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689